OPINION — AG — A COURT MARTIAL CONVENED OR APPOINTED UNDER 44 O.S.H. 91, HAS JURISDICTION TO TRY A MEMBER OF THE OKLAHOMA NATIONAL GUARD OUTSIDE OF THE STATE OF OKLAHOMA FOR OFFENSES COMMITTED DURING SUMMER ENCAMPMENT EITHER IN OR OUTSIDE THE STATE OF OKLAHOMA; AND THAT SUCH COURT MARTIAL HAS JURISDICTION TO TRY A MEMBER OF THE OKLAHOMA NATIONAL GUARD IN THE STATE OF OKLAHOMA FOR AN OFFENSE COMMITTED OUTSIDE THE STATE OF OKLAHOMA DURING SUMMER ENCAMPMENT OUTSIDE THE STATE OF OKLAHOMA. CITE: 44 O.S.H. 92, 44 O.S.H. 95 (J. H. JOHNSON)